Case: 10-51127     Document: 00511506213          Page: 1    Date Filed: 06/13/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 13, 2011
                                     No. 10-51127
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ARMANDO CONTRERAS-VILLEGAS, also known as Armando Contreras
Villegas,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:10-CR-2014-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Armando Contreras-Villegas appeals the sentences imposed following his
guilty plea convictions for attempted illegal reentry, in violation of 8 U.S.C.
§ 1326, and false personation in immigration matters, in violation of 18 U.S.C.
§ 1546. Contreras-Villegas contends that his within-guidelines sentences are
substantively unreasonable because they were greater than necessary to satisfy
the sentencing goals outlined in 18 U.S.C. § 3553(a). In that regard, Contreras-


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-51127   Document: 00511506213      Page: 2   Date Filed: 06/13/2011

                                 No. 10-51127

Villegas asserts: the unlawful-reentry Guideline is not empirically based and
effectively double counts a prior conviction; he is prejudiced by a disparity
between sentencing districts that employ “fast track programs” and the one in
which he was sentenced that does not have that program; and his sentences fail
to take into account that his crime amounted to an attempted international
trespass and that he suffered physical abuse as a child.
      We review the substantive reasonableness of Contreras-Villegas’s sentence
for an abuse of discretion. See Gall v. United States, 552 U.S. 38, 51 (2007);
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). As
Contreras-Villegas concedes, his arguments regarding the lack of empirical data
for the illegal reentry Guideline and a fast track program are foreclosed by our
precedent. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert.
denied, 130 S. Ct. 378 (2009) (rejecting defendant’s contention that because his
illegal reentry offense effectively double counted his previous crime and was
unsupported by empirical data, the presumption of reasonableness did not
apply); United States v. Gomez-Herrera, 523 F.3d 554, 563 (5th Cir. 2008)
(rejecting challenge to a sentence based upon the lack of a fast track program).
      Contreras-Villegas’s disagreement with the district court’s balancing of the
§ 3553(a) factors does not suffice to show error. See Gomez-Herrera, 523 F.3d at
565-66. The district court considered and rejected his arguments for a sentence
below the recommended guidelines range. He has not shown that his sentences
are unreasonable, and he has not shown that the presumption of reasonableness
should not be applied to his within-guidelines sentences. See United States v.
Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008). The judgment of the
district court is AFFIRMED.




                                        2